IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

VICTORIA A. WHORTON,
Plaintiff,
Vv.

COGNITIANS, LLC, et al.,
Defendants.

Case No. 3:18-cv-00307
JUDGE WALTER H. RICE

 

DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
JUDGE'S REPORT AND RECOMMENDATIONS (DOC. #44);
PLAINTIFF'S OBJECTIONS TO SAID JUDICIAL FILING (DOC. #45)
OVERRULED; MOTION TO DISMISS FILED BY DEFENDANT THE
DAYTON MUNICIPAL COURT (DOC. #19) SUSTAINED; MOTION TO
DISMISS FILED BY DEFENDANT COGNITIANS, LLC (DOC. #29)
SUSTAINED; DISMISSING ALL FEDERAL LAW CLAIMS WITH
PREJUDICE; DECLINING TO EXERCISE SUPPLEMENTAL
JURISDICTION OVER STATE LAW CLAIMS AND DISMISSING
THOSE CLAIMS WITHOUT PREJUDICE; TERMINATION ENTRY

 

This matter is before the Court on Magistrate Judge Michael J. Newman’s
Report and Recommendations, Doc. #44, recommending that the motion to
dismiss, Doc. #19, filed by Defendant, the Dayton Municipal Court, and the motion
to dismiss, Doc. #29, filed by Defendant, Cognitians, LLC (“Cognitians”), be
granted. Plaintiff filed objections to the Report and Recommendations, Doc. #45,
the Dayton Municipal Court filed a response, Doc. #47 and Plaintiff then filed a

reply, Doc. #48.
For the reasons set forth below, the Report and Recommendations, Doc.
#44, is adopted in its entirety, Plaintiff's objections are overruled, the Dayton
Municipal Court's motion to dismiss, Doc. #19, and the motion to dismiss of
Cognitians, Doc. #29, are sustained. All federal claims alleged in Plaintiff's
Amended Complaint are dismissed with prejudice and all state law claims in said

Amended Complaint are dismissed without prejudice.

I. Procedural Background

On October 17, 2018, Plaintiff, pro se, filed her Amended Complaint against
Cognitians and the Dayton Municipal Court. Doc. #12. Plaintiff's Amended
Complaint, which includes several attached exhibits, alleges that she had been
attending the Savannah College of Art and Design (“SCAD”), took a “small break”
from her education, returned to Dayton and, in order to gain reinstatement to
SCAD, was required to attend an anger management class. Doc. #12, PAGEID
#100. Plaintiff allegedly then contacted the Dayton Municipal Court’s Probation
Services in order to obtain a referral for such a class, was given Cognitians’ name
and took their class at Sinclair Community College. Doc. #12, PAGEID##93 and 94.'
Plaintiff completed the anger management class on August 18, 2018, but has

alleged that Cognitians provided “illegal professional counsel” to her in violation

 

' Plaintiff had previously taken an anger management class with Cognitians in
2016 as a result of a Dayton Municipal Court case, now closed, "CRB-2016-
002288.” /d. at PAGEID##93 and 100.
of “OAC 4757.02 [0.A.C. 4757-7-02] and the Federal Trade Commission Act” since
the class was not conducted by a licensed mental health counselor or therapist.
/d., PAGEID#100-101. Plaintiff allegedly learned of this from SCAD when she sent
the school her certificate of completion from Cognitians. /d.

Plaintiff claims she was harmed by Defendants, is entitled to monetary
damages of $16,900,000 and seeks “an order,” an injunction, ending referrals by
the “City of Dayton’s parole [and] probation clients” to Cognitians. Plaintiff has
further alleged that her case should proceed as a class action. Doc. #12
PAGEID#93.

The Dayton Municipal filed a motion to dismiss the Amended Complaint
alleging a number of legal theories. Doc. #19. Cognitians has also filed a motion to
dismiss. Doc. #29. Plaintiff has filed responses to both motions to dismiss, Doc. ##
20 and 31, respectively. Dayton Municipal Court filed a reply, Doc. # 23, and

Plaintiff was permitted to file a “sur-reply.” Doc. #427, 24 and 25.

ll. Standard of Review

Pursuant to 28 U.S.C. 8 636(b)(1), this Court must make a de novo
determination of those portions of the Report and Recommendations to which an
objection is made. The Court may accept, reject, or modify, in whole or in part, the
magistrate judge’s findings, may receive further evidence, or recommit the matter

to the magistrate judge with instructions. /a., See a/so Fed. R. Civ. P. 72 (b)(3).
Federal Rule of Civil Procedure 8(a) provides that a complaint must contain
“a short and plain statement of the claim showing that the pleader is entitled to
relief.” The complaint must provide the defendant with “fair notice of what the
... Claim is and the grounds upon which it rests.” Be// Atlantic Corp. v. Twombly,
550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

Federal Rule of Civil Procedure 12(b)(6) allows a party to move for dismissal
of a complaint on the basis that it “fail[s] to state a claim upon which relief can be
granted.” The moving party bears the burden of showing that the opposing party
has failed to adequately state a claim for relief. DirecTV, Inc. v. Treesh, 487 F.3d
471, 476 (6th Cir. 2007) (citing Carver v. Bunch, 946 F.2d 451, 454-55 (6th Cir.
1991)). The purpose of a motion to dismiss under Rule 12(b)(6) “is to allow a
defendant to test whether, as a matter of law, the plaintiff is entitled to legal relief
even if everything alleged in the complaint is true.” Mayer v. My/od, 988 F.2d 635,
638 (6th Cir. 1993). In ruling on a 12(b)(6) motion, a court must “construe the
complaint in the light most favorable to the plaintiff, accept its allegations as true,
and draw all reasonable inferences in favor of the plaintiff.” Handy-Clay v. City of
Memphis, 695 F.3d 531, 538 (6th Cir. 2012) (quoting 7reesh, 487 F.3d at 476).

Nevertheless, to survive a motion to dismiss under Rule 12(b)(6), the
complaint must contain “enough facts to state a claim to relief that is plausible on
its face.” Twombly, 550 U.S. at 570. Unless the facts alleged show that the
plaintiff's claim crosses “the line from conceivable to plausible, [the] complaint

must be dismissed.” /d. Although this standard does not require “detailed factual
allegations,” it does require more than “labels and conclusions” or “a formulaic
recitation of the elements of a cause of action.” /d. at555. “Rule8... does not
unlock the doors of discovery for a plaintiff armed with nothing more than
conclusions.” Ashcroft v. [qbal, 556 U.S. 662, 678-79 (2009). Although legal
conclusions “must be supported by factual allegations” that give rise to an
inference that the defendant is, in fact, liable for the misconduct alleged, ”...the
tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions.” /d. at 678-79.

lil. Legal Discussion

Magistrate Judge Newman’s filing, Doc. #44, recommends granting Dayton
Municipal Court's motion to dismiss since, as argued by this defendant, it is not
sul juris, an entity that can sue and be sued. Wiliams v. City of Columbus, Ohio,
892 F. Supp.2d 918,923 (S.D. Ohio 2012)(claims against municipal court dismissed
since not su/ juris). Although Dayton Municipal Court cites a number of other
reasons for dismissal, the ability to sue and be sued is fundamental to Plaintiff's
claim. “A court is defined to be a place in which justice is judicially administered.
lt is the exercise of judicial power, by the proper officer or officers, at a time and
place appointed by law.” 7odd v. United States (1895), 158 U.S. 278, 284.
Accordingly, “[A]bsent express statutory authority, a court can neither sue nor be
sued in its own right.” Malone v. Court of Common Pleas of Cuyahoga Cty., 45

Ohio St. 2d 245, 248 (1976) citing State ex rel. Cleveland Municipal Court v.
Cleveland City Council (1973), 34 Ohio St.2d 120, 121 (complaint brought by court
and not individual judges is not su/ juris). Because courts are not su/ juris, Plaintiff
has stated no cause of action against the Dayton Municipal Court.

Even assuming, arguendo, that the Dayton Municipal Court is capable of
being sued, Plaintiff's Amended Complaint against this defendant and Cognitians
must be dismissed since she has alleged no legally cognizable federal claim
against them. The Amended Complaint alleges violations based on the Federal
Trade Commission Act, the Federal Tort Claims Act and violations of several
federal criminal fraud statutes, specifically 18 U.S.C. 88 1018, 1035, 1341.
However, only the Federal Trade Commission can enforce an alleged violation of
the Federal Trade Commission Act; no private cause of action exists. Sefa v. Ky.,
510 F. App’x 435, 438 (6th Cir. 2013) (“[T]he provisions of the Federal Trade
Commission Act may be enforced only by the Federal Trade Commission”); Chi/d
World, Inc. v. S. Towne Ctr., Ltd., 634 F. Supp. 1121, 1127 (S.D. Ohio 1986) (no
private right of action exists under the Federal Trade Commission Act). With
respect to the Federal Torts Claim Act, there must be some specific tortious
activity by federal employees, which has not been alleged in Plaintiff's Amended
Complaint. Dutton v. United States, 621 F. App’x 962, 965 (11th Cir. 2015) (holding
that the Federal Tort Claims Act applies only to federal employees); F.D./.C. v.
Meyer, 510 U.S. 471, 475 (1994) (stating that the Federal Tort Claims Act “waived
the sovereign immunity of the United States for certain torts committed by federal

employees”). Finally, no private cause of action exists for violation of a federal
criminal statute. Morganroth & Morganroth v. DeLorean, 123 F.3d 374, 386 (6th
Cir. 1997) (holding that a violation of federal fraud statutes such as 18 U.S.C. 8
1341 “do not give rise to private causes of action”) and Am. Postal Workers Union,
AFL-CIO, Detroit Local v. Indep. Postal Sys. of Am., Inc., 481 F.2d 90, 93 (6th Cir.
1973) (“[C]riminal statutes can only be enforced by the proper authorities of the
United States Government and a private party has no right to enforce these
sanctions”).

Plaintiff's objections, Doc. #45 and her reply, Doc. #48, have been reviewed
and considered by this Court. These pleadings, however, do not change the fact
that, as a matter of law, Plaintiff has stated no federal claim that entitles her to
legal relief. In making this determination, the Court has construed the Amended
Complaint in the light most favorable to Plaintiff, accepted her allegations as true

and drawn all reasonable inferences in her favor.

IV. Conclusion

For the reasons set forth above, the Court ADOPTS the Magistrate Judge’s
Report and Recommendations, Doc. # 44, OVERRULES Plaintiff's Objections, Doc.
#45, to said judicial filing and SUSTAINS the Motion to Dismiss filed by Defendant
Dayton Municipal Court, Doc. #19 and the motion to dismiss filed by Defendant
Cognitians, Doc. #29.

All federal claims alleged by Plaintiff are dismissed with prejudice. Because

the Court has dismissed all federal claims, the Court declines to exercise
supplemental jurisdiction over Plaintiff's state law claims. See United Mine
Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966) (holding that if federal claims
are dismissed before trial, the state claims should be dismissed as well); 28 U.S.C.
§ 1367(c)(3) (providing that district courts may decline to exercise supplemental
jurisdiction if it has dismissed all claims over which it has original jurisdiction).
Accordingly, any state law claims asserted against Cognitians, to the extent they
have been pled, are dismissed without prejudice.

Judgment shall be entered in favor of Defendants, Dayton Municipal Court,
and Cognitians, LLC, and against Plaintiff.

The captioned case is hereby terminated upon the docket records of the
United States District Court for the Southern District of Ohio, Western Division at

Dayton.

Date: May 24, 2019 be Taj Px ee
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
